Exhibit 10.2

OUTFRONT MEDIA INC.
OMNIBUS STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED AS OF FEBRUARY 19, 2015)


ARTICLE I
GENERAL
Section 1.1    Purpose.
The purpose of the OUTFRONT Media, Inc. Omnibus Stock Incentive Plan (as amended
and restated as of February 19, 2015) (the “Plan”) is to benefit and advance the
interests of OUTFRONT Media, Inc., a Maryland corporation (formerly known as CBS
Outdoor Americas, Inc.) (the “Company”), and its Subsidiaries (as defined below)
by attracting, retaining and motivating Participants (as defined below) and to
compensate Participants for their contributions to the financial success of the
Company and its Subsidiaries.
Section 1.2    Definitions.
As used in the Plan, the following terms shall have the following meanings:
(a)    “Adjusted Awards” shall mean Awards granted under the CBS Stock Plans
that are converted into Awards in respect of Common Stock pursuant to the
transactions contemplated by the Separation Agreement.
(b)    “Administrator” shall mean the individual or individuals to whom the
Committee delegates authority under the Plan in accordance with Section 1.3
hereof.
(c)    “Affiliate” means a corporation or other entity controlled by,
controlling or under common control with the Company.
(d)    “Agreement” shall mean the written agreement and/or certificate or other
documentation governing an Award under the Plan.
(e)    “Awards” shall mean any Stock Options, Stock Appreciation Rights,
Restricted Shares, Restricted Share Units, unrestricted shares of Common Stock,
Dividend Equivalents, Performance Awards or Other Awards or a combination of any
of the above awarded under the Plan, including Adjusted Awards and Substitute
Awards.
(f)    “Board” shall mean the Board of Directors of the Company.
(g)    “CBS Stock Plan” shall mean each of the CBS Corporation 2009 Long-Term
Incentive Plan, the CBS Corporation 2004 Long-Term Management Incentive Plan and
the Viacom Inc. 2000 Long-Term Management Incentive Plan.
(h)    “Change in Control” shall mean, except as may otherwise be prescribed by
the Committee in an Award Agreement, the occurrence of any of the following
events:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the then combined voting power of the then-outstanding
securities entitled to vote generally in the election of Directors in the case
of the Company, or members of the board of directors or similar body in the case
of another entity (the “Voting Power”); provided, however, that the following
acquisitions will not be deemed to result in a Change in Control: (a) any
acquisition directly from the Company; (b) any acquisition by the Company; (c)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (d) any acquisition by any
Person pursuant to a transaction that complies with clauses (a), (b) and (c) of
Section 1.2(h)(iii) below; or

1

--------------------------------------------------------------------------------



(ii)    individuals who, as of the Adoption Date, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to the Adoption Date whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least two-thirds of the Directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for Director, without objection to
such nomination) will be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(iii)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Power immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions relative to each other as their ownership
immediately prior to such Business Combination of the Voting Power, (b) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(i)    “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules and regulations promulgated
thereunder.
(j)    “Committee” shall mean the Compensation Committee of the Board or such
other committee as may be appointed or designated by the Board to administer the
Plan in accordance with Section 1.3(a) hereof.
(k)    “Common Stock” shall mean shares of the Company’s common stock, par value
$0.01 per share.
(l)    “Compensation Committee” shall mean the Compensation Committee of the
Board.
(m)    “Consultant” shall mean an individual, other than an Employee or a
Director, who provides services to the Company or any of its Subsidiaries as a
consultant or advisor.
(n)    “Corporate Transaction” shall have the meaning set forth in Section
8.1(a) hereof.
(o)    “Date of Grant” shall mean the effective date of the grant of an Award
under the Plan; provided, however, that in the case of a Substitute Award, the
Date of Grant shall be the effective date of the grant of such award under the
original plan under which the award was authorized, and in the case of an
Adjusted Award, the Date of Grant shall be the effective date of the grant of
such award under a CBS Stock Plan.
(p)    “Director” shall mean each member of the Board who is not employed by (i)
the Company, (ii) any of the Company’s Subsidiaries or (iii) any entity which
directly or indirectly owns an equity or similar interest

2

--------------------------------------------------------------------------------



corresponding to more than 50% of the voting power normally entitled to vote for
the election of directors of the Company (or comparable voting power).
(q)    “Director Grant Committee” shall have the meaning set forth in Section
1.3(d) hereof.
(r)    “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spin-off or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.
(s)    “Dividend Equivalent” shall mean a right to receive a payment based upon
the value of the regular cash dividend paid on a specified number of shares of
Common Stock as set forth in Section 7.1 hereof. Payments in respect of Dividend
Equivalents may be in cash, or, in the discretion of the Committee, in shares of
Common Stock or other securities of the Company designated by the Committee or
in a combination of cash, shares of Common Stock or such other securities
(t)    “Earnings Per Share” shall have the meaning provided by GAAP.
(u)    “EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization.
(v)    “Effective Date” shall have the meaning set forth in Section 13.1 hereof.
(w)    “Eligible Person” shall have the meaning set forth in Section 1.4 hereof.
(x)    “Employee” shall mean an individual who is employed by the Company or any
of its Subsidiaries.
(y)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, including any successor law thereto, and the rules and regulations
promulgated thereunder.
(z)    “Expiration Date” shall have the meaning set forth in Section 13.2
hereof.
(aa)    “Fair Market Value” of a share of Common Stock on a given date shall be,
unless the Committee determines otherwise, the 4:00 p.m. (New York time) closing
price on such date on the New York Stock Exchange or other principal stock
exchange on which the Common Stock is then listed, as reported by The Wall
Street Journal or any other authoritative source selected by the Company.
(bb)    “Free Cash Flow” shall mean OIBDA, less cash interest, taxes paid,
working capital requirements and capital expenditures.
(cc)    “GAAP” shall mean generally accepted accounting principles in the United
States.
(dd)    “Incentive Stock Option” means any Stock Option designated in the
applicable Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.
(ee)    “IPO” means the initial public offering of Common Stock.
(ff)    “Net Earnings” shall have the meaning provided by GAAP.
(gg)    “Net Earnings from Continuing Operations” shall have the meaning
provided by GAAP.
(hh)    “Net Revenue” shall have the meaning provided by GAAP.
(ii)    “OIBDA” shall mean the Company’s Operating Income before depreciation
and amortization.
(jj)    “Operating Income” shall have the meaning provided by GAAP.

3

--------------------------------------------------------------------------------



(kk)    “Other Awards” shall mean any form of award authorized under Section 7.2
hereof, other than a Stock Option, Stock Appreciation Right, Restricted Share,
Restricted Share Unit, unrestricted share of Common Stock, or Dividend
Equivalent.
(ll)    “Outstanding Stock Option” shall mean a Stock Option granted to a
Participant which has not yet been exercised and which has not yet expired or
been terminated in accordance with its terms.
(mm)“Participant” shall mean any Eligible Person to whom an Award has been made
under the Plan, including a recipient of a Substitute Award or an Adjusted
Award.
(nn)    “Performance Award” shall mean an Award (which may consist of Stock
Options, Stock Appreciation Rights, Restricted Shares, Restricted Share Units,
unrestricted shares of Common Stock, Dividend Equivalents or Other Awards, or
any combination thereof) the grant, vesting, exercisability, payment and/or
settlement of which is conditioned in whole or in part on the attainment of one
or more Performance Goals. In addition to other terms of the Plan applicable to
such Award, including, without limitation, Article II, III, IV, V or VII, as
applicable, a Performance Award shall be subject to the terms and conditions set
forth in Article VI.
(oo)    “Performance Goal” shall mean an amount, target or objective that is
related to a Performance Metric and the attainment of which is designated as a
condition to the award, vesting, exercisability, payment or settlement of a
Performance Award.
(pp)    “Performance Metrics” shall have the meaning set forth in Section 6.2
hereof.
(qq)    “Performance Period” shall mean a period of time over which performance
is measured as determined by the Committee in its discretion.
(rr)    “Permanent Disability” shall, unless otherwise determined by the
Committee, have the same meaning as such term or a similar term has under the
long-term disability plan or policy maintained by the Company or a Subsidiary
under which the Participant has coverage and which is in effect on the date of
the onset of the Participant’s disability; provided, that if the Participant is
not covered by a long-term disability plan or policy, “Permanent Disability”
shall have the meaning set forth in Section 22(e) of the Code. Notwithstanding
the foregoing, in the case of Incentive Stock Options, “Permanent Disability”
shall always have the meaning set forth in Section 22(e) of the Code.
(ss)    “REIT” means a real estate investment trust within the meaning of
Sections 856 through 860 of the Code.
(tt)    “Reprice” shall have the meaning set forth in Section 2.5 with respect
to Stock Options and in Section 3.3(e) with respect to Stand-Alone SARs.
(uu)    “Restricted Share” shall mean a share of Common Stock granted to a
Participant pursuant to Article IV and which is subject to the terms, conditions
and restrictions as are set forth in the Plan and the applicable Agreement.
(vv)    “Restricted Share Unit” shall mean a contractual right granted to a
Participant pursuant to Article V to receive, in the discretion of the
Committee, shares of Common Stock, a cash payment equal to the Fair Market Value
of Common Stock, or other securities of the Company designated by the Committee
or a combination of cash, shares of Common Stock or such other securities,
subject to the terms and conditions set forth in the Plan and the applicable
Agreement.
(ww)    “Retirement” shall, unless the Committee determines otherwise, mean the
termination of a Participant’s Service (other than by reason of death or for a
Termination for Cause) when the Participant is at least 55 years of age and has
completed at least ten years of service (as determined pursuant to the Company’s
applicable practices) with the Company and/or its Subsidiaries.
(xx)    “Revenue” shall have the meaning provided by GAAP.
(yy)    “Section 162(m)” shall mean Section 162(m) of the Code.

4

--------------------------------------------------------------------------------



(zz)    “Section 162(m) Exception” shall mean the exception under Section 162(m)
for “qualified performance-based compensation.”
(aaa)    “Section 162(m) Performance Metrics” shall have the meaning set forth
in Section 6.2 hereof.
(bbb)    “Section 409A” shall mean Section 409A of the Code.
(ccc)    “Separation Agreement” shall mean the master separation agreement
and/or such other agreement entered into by and between CBS Corporation and the
Company in connection with the IPO that addresses the adjustment of Participant
awards granted under the CBS Stock Plans.
(ddd)    “Service” shall mean (i) an Employee’s employment with the Company or
any of its Subsidiaries, (ii) a Director’s service on the Board or (iii) a
Consultant’s provision of services to the Company or any of its Subsidiaries.
(eee)    “Share Change” shall have the meaning set forth in Section 8.1(b)
hereof.
(fff) “Stand-Alone SAR” shall have the meaning set forth in Section 3.3 hereof.
(ggg)    “Stock Appreciation Right” shall mean a contractual right granted to a
Participant pursuant to Article III to receive an amount determined in
accordance with Section 3.2 or 3.3 hereof, as applicable, subject to such other
terms and conditions as are set forth in the Plan and the applicable Agreement.
(hhh)    “Stock Option” shall mean a contractual right granted to a Participant
pursuant to Article II to purchase shares of Common Stock at such time and
price, and subject to such other terms and conditions, as are set forth in the
Plan and the applicable Agreement. Stock Options may be Incentive Stock Options
or nonqualified stock options, which are not intended to be treated as Incentive
Stock Options.
(iii) “Subsidiary” shall mean a corporation or other entity with respect to
which the Company owns or controls, directly or indirectly, more than 50% of the
outstanding shares of stock normally entitled to vote for the election of
directors (or comparable voting power), provided, that the Committee may also
designate any other corporation or other entity in which the Company, directly
or indirectly, has an equity or similar interest corresponding to 50% or less of
such voting power as a Subsidiary for purposes of the Plan.
(jjj)     “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity (i) all or a portion of the assets or equity of which is acquired by the
Company or (ii) with which the Company merges or otherwise combines.
(kkk)    “Tax-Related Items” means any federal, national, provincial, state,
and/or local tax liability (including, but not limited to, income tax, social
insurance contributions, payment on account, employment tax obligations, stamp
taxes, and any other taxes) that may be due or required by law to be withheld,
and/or any employer tax liability shifted to a Participant.
(lll) “Termination for Cause” shall mean a termination of a Participant’s
Service by reason of:
(i)    “cause” as such term or a similar term is defined in any employment or
consulting agreement that is in effect and applicable to the Participant at the
time of the Participant’s termination of Service, or
(ii)    if there is no such employment or consulting agreement, or if such
employment or consulting agreement contains no such term, unless the Committee
determines otherwise, the Participant’s: (A) commission of any dishonest or
fraudulent act that has caused or may reasonably be expected to cause injury to
the interest or business reputation of the Company or any of its Subsidiaries;
(B) conduct constituting a felony, a financial crime, embezzlement or fraud,
whether or not related to the Participant’s Service; (C) willful unauthorized
disclosure of confidential information; (D) failure, neglect of or refusal to
substantially perform the duties of the Participant’s Service; (E) commission or
omission of any other act which is a material breach of the Company’s policies
regarding employment practices or the applicable federal, state and

5

--------------------------------------------------------------------------------



local laws prohibiting discrimination or which is materially injurious to the
financial condition or business reputation of the Company or any Subsidiary; (F)
failure to comply with the written policies of the Company, including the
Company’s Business Conduct Statement or successor conduct statement as they
apply from time to time; (G) willful failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, whether or not related to Service, after being instructed by the
Company or the Participant’s employer to participate; (H) willful destruction or
failure to preserve documents or other material known to be relevant to an
investigation referred to in the preceding clause (G); or (I) willful inducement
of others to engage in any of the conduct described in the preceding clauses (A)
through (H).
(mmm) “Trading Day” means a day on which the Common Stock is traded on the New
York Stock Exchange or other principal stock exchange on which the Common Stock
is then listed.
Section 1.3    Administration of the Plan.
(a)    Board or Committee to Administer. The Plan shall be administered by the
Board or by a Committee appointed by the Board, consisting of at least two
members of the Board. In the event that the Board is not also serving as the
Committee, the Board, in its discretion, may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan.
Notwithstanding the preceding sentence, with respect to any Award that is
intended to satisfy the requirements of the Section 162(m) Exception, such
Committee shall consist of at least such number of directors as is required from
time to time to satisfy the Section 162(m) Exception, and each such Committee
member shall satisfy the qualification requirements of such exception; provided,
that, if any such Committee member is found not to have met the qualification
requirements of the Section 162(m) Exception, any actions taken or Awards
granted by the Committee shall not be invalidated by such failure to so qualify.
(b)    Powers of the Committee.
(i)    The Committee shall adopt such rules as it may deem appropriate in order
to carry out the purpose of the Plan. All questions of interpretation,
administration and application of the Plan shall be determined by a majority of
the members of the Committee then in office, except that the Committee may
authorize any one or more of its members, or any officer of the Company, to
execute and deliver documents on behalf of the Committee. The determination of
such majority shall be final and binding as to all matters relating to the Plan.
(ii)    The Committee shall have authority to select Participants from among the
Eligible Persons specified in Section 1.4 below, to determine the type of Award
to be granted, to determine the number of shares of Common Stock subject to an
Award or the cash amount payable in connection with an Award, to determine the
terms and conditions of each Award in accordance with the terms of the Plan, to
establish blackout periods, to determine transfer restrictions, clawback or
repayment provisions and determine whether shares of Common Stock issuable under
an Award will be subject to such further restrictions or conditions as the
Committee may determine, including, but not limited to, conditions on vesting or
transferability, forfeiture provisions and tax withholding conditions. The
Committee may also determine a Participant’s rights to Awards upon a termination
of Service. Except as provided herein, the Committee shall also have the
authority to amend the terms of any outstanding Award or waive any conditions or
restrictions applicable to any Award; provided, however, that, subject to
Sections 10.3 and 10.10 and Article XI hereof, no amendment shall materially
impair the rights of the holder thereof without the holder’s consent. With
respect to any restrictions in the Plan or in any Agreement that are based on
the requirements of Section 422 of the Code, the Section 162(m) Exception, the
rules of any exchange upon which the Company’s securities are listed, or any
other applicable law, rule or restriction, to the extent that any such
restrictions are no longer required, the Committee shall have the discretion and
authority to grant Awards that are not subject to such restrictions and/or to
waive any such restrictions with respect to outstanding Awards.
(c)    Delegation by the Committee. The Committee may, but need not, from time
to time delegate some or all of its authority under the Plan to an Administrator
consisting of one or more members of the Committee and/or one or more officers
of the Company; provided, however, that the Committee may not delegate its
authority (i) to make Awards intended to qualify for the Section 162(m)
Exception, (ii) to make Awards to Eligible Persons (A) who are subject on the
date of the Award to the reporting rules under Section 16(a) of the Exchange Act
or (B) who are

6

--------------------------------------------------------------------------------



officers of the Company delegated authority by the Committee hereunder, (iii) to
interpret the Plan or any Award, or (iv) under Article XI hereof. Any delegation
hereunder shall be subject to the restrictions and limits that the Committee
specifies at the time of such delegation or thereafter. Nothing in the Plan
shall be construed as obligating the Committee to delegate authority to an
Administrator, and the Committee may at any time rescind the authority delegated
to an Administrator appointed hereunder or appoint a new Administrator. At all
times, the Administrator appointed under this Section 1.3(c) shall serve in such
capacity at the pleasure of the Committee. Any action undertaken by the
Administrator in accordance with the Committee’s delegation of authority shall
have the same force and effect as if undertaken directly by the Committee, and
any reference in the Plan to the Committee shall, to the extent consistent with
the terms and limitations of such delegation, be deemed to include a reference
to the Administrator.
(d)    Grants to Directors. Any Awards or formula for granting Awards under the
Plan made to Directors shall be approved by the Board or such other committee to
which the Board may so delegate (the “Director Grant Committee”). With respect
to awards to Directors, all rights, powers and authorities vested in the
Committee under the Plan shall instead be exercised by the Board or the Director
Grant Committee, and all provisions of the Plan relating to the Committee shall
be interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to the Board or the Director Grant Committee for such
purpose.
(e)    Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive, Awards under the Plan (whether or not such persons
are similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations, and to enter into non-uniform and selective
Agreements, as to the persons receiving Awards under the Plan, the terms and
provisions of Awards under the Plan and adjustments of Awards under Article VIII
hereof.
(f)    No Liability. Subject to applicable law: (i) no member of the Committee
nor any Administrator shall be liable to any Participant or any other person for
anything whatsoever in connection with the administration of the Plan except
such person’s own willful misconduct; (ii) under no circumstances shall any
member of the Committee or any Administrator be liable for any act or omission
of any member of the Committee or any Administrator other than himself; and
(iii) in the performance of its functions with respect to the Plan, the
Committee and any Administrator shall be entitled to rely upon information and
advice furnished by the Company’s officers, the Company’s accountants, the
Company’s or the Committee’s counsel and any other party the Committee or such
Administrator deems necessary, and no member of the Committee or such
Administrator shall be liable for any action taken or not taken in good faith
reliance upon any such advice.
Section 1.4    Eligible Persons.
Individuals eligible to receive Awards under the Plan (each, an “Eligible
Person”) include (a) any Employee (including any prospective employee) of the
Company or any of its Subsidiaries; provided, however, that Incentive Stock
Options may not be granted to Employees of any corporation or other entity in
which the Company owns or controls, directly or indirectly, 50% or less of the
outstanding shares of stock normally entitled to vote for the election of
directors (or comparable voting power); (b) any Director (including any
prospective director); (c) to the extent designated by the Committee, any
Consultant (including any prospective consultant) to the Company or any of its
Subsidiaries; and (d) individuals who are eligible to receive Adjusted or
Substitute Awards. Any Award made to a prospective employee, director or
consultant shall be conditioned upon, and effective not earlier than, such
person’s becoming an Employee, Director or Consultant. An individual’s status as
an Administrator will not affect his or her eligibility to receive Awards under
the Plan, subject to the restrictions set forth in Section 1.3(c) hereof.
Section 1.5    Common Stock Subject to the Plan.
(a)    Plan Limit. Subject to adjustment under Article VIII hereof, the total
number of shares of Common Stock available for delivery pursuant to Awards under
the Plan (the “Section 1.5 Limit”) is 8,000,000 shares, all of which may be
issued pursuant to the exercise of Incentive Stock Options. The shares of Common
Stock subject to Awards under the Plan shall be made available from authorized
but unissued Common Stock or from Common Stock issued and held in the treasury
of the Company.

7

--------------------------------------------------------------------------------



(b)    Rules Applicable to Determining Shares Available for Issuance. For
purposes of determining the number of shares of Common Stock that remain
available for delivery pursuant to Awards at any time, the following rules
apply:
(i)    The Section 1.5 Limit shall be reduced by the number of shares of Common
Stock subject to an Award and, in the case of an Award that is not denominated
in shares of Common Stock, the number of shares actually delivered upon payment
or settlement of the Award.
(ii)    The following shall be added back to the Section 1.5 Limit and shall
again be available for Awards:
(A)    shares underlying Awards or portions thereof that are settled in cash and
not in shares of Common Stock; and
(B)    any shares of Common Stock that are subject to an Award, or any portion
of an Award, which for any reason expires or is cancelled, forfeited, or
terminated without having been exercised or paid.
(iii)    Anything to the contrary in this Plan notwithstanding,
(A)    (1) shares of Common Stock delivered to the Company by a Participant to
purchase shares of Common Stock upon the exercise of an Award or to satisfy tax
withholding obligations (including shares retained from the Award creating the
withholding obligation), and (2) shares of Common Stock repurchased by the
Company on the open market using the proceeds from the exercise of an Award, in
either instance shall not be added back to the Section 1.5 Limit; and
(B)    upon the exercise of a Stock Option or Stock Appreciation Right settled
in shares of Common Stock, the number of shares subject to the Stock Option or
Stock Appreciation Right (or portion thereof) that is then being exercised shall
be counted against the Section 1.5 Limit, regardless of the number of shares of
Common Stock actually delivered in settlement of the Stock Option or Stock
Appreciation Right (or portion thereof) upon exercise.
(iv)    Anything to the contrary in this Plan notwithstanding, any shares of
Common Stock underlying Substitute Awards shall not be counted against the
Section 1.5 Limit, and the lapse, expiration, termination, forfeiture or
cancellation of any Substitute Award without the issuance of shares of Common
Stock or payment of cash thereunder shall not result in an increase of the
number of shares of Common Stock available for issuance under the Plan. For the
avoidance of doubt, Adjusted Awards shall be treated as Awards generally (and
not as Substitute Awards) for purposes of this Section 1.5(b)(iv).
Section 1.6    Section 162(m) Limits on Awards to Participants.
(a)    Limits on Certain Stock Options, Stock Appreciation Rights. No
Participant shall be granted Awards in the form of Stock Options or Stock
Appreciation Rights in any calendar year covering, in the aggregate, in excess
of 5,000,000 shares of Common Stock (regardless of whether Stock Appreciation
Rights are settled in cash, Common Stock, other Company securities or a
combination thereof), subject to adjustment pursuant to Article VIII hereof.
(b)    Limits on Other Awards. No Participant shall be granted Awards (other
than those Awards set forth in Section 1.6(a)) which are intended to qualify for
the Section 162(m) Exception in any calendar year having a value in excess of
$25 million (with respect to Awards denominated in cash) and covering, in the
aggregate, in excess of 4,000,000 shares of Common Stock (with respect to Awards
denominated in shares of Common Stock), subject to adjustment pursuant to
Article VIII hereof.
(c)    Substitute Awards and Adjusted Awards. Anything to the contrary in this
Plan notwithstanding, any shares of Common Stock underlying Substitute Awards or
Adjusted Awards shall not be counted against the limits set forth in this
Section 1.6.

8

--------------------------------------------------------------------------------



Section 1.7    Limits on Awards to Directors.
(a)    Limits on Awards to Directors Generally. No Director shall be granted
Awards in his or her capacity as a member of the Board in any calendar year
covering, in the aggregate, in excess of 50,000 shares of Common Stock, subject
to adjustment pursuant to Article VIII hereof.
(b)    Substitute Awards and Adjusted Awards. Anything to the contrary in this
Plan notwithstanding, any shares of Common Stock underlying Substitute Awards or
Adjusted Awards shall not be counted against the limits set forth in this
Section 1.7.
Section 1.8    Agreements.
The Committee shall determine and set forth in an Agreement the terms and
conditions of each Award (other than an Award of unrestricted Common Stock). The
Agreement shall include any vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation, the
effects of termination of Service, cancellation of the Award under specified
circumstances, restrictions on transfer), and shall be delivered or otherwise
made available to the Participant.
ARTICLE II
PROVISIONS APPLICABLE TO STOCK OPTIONS
Section 2.1    Grants of Stock Options.
The Committee may from time to time grant Stock Options to Eligible Persons on
the terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan,
as the Committee, in its discretion, may from time to time determine.
Section 2.2    Exercise Price.
The Committee shall establish the per share exercise price of each Stock Option;
provided that such exercise price shall not be less than 100% of the Fair Market
Value of a share of Common Stock on the Date of Grant. Notwithstanding the
foregoing, the per share exercise price of a Stock Option that is a Substitute
Award or Adjusted Award may be less than 100% of the Fair Market Value of a
share of Common Stock on the Date of Grant, provided that such substitution or
adjustment complies with applicable laws and regulations, including the listing
requirements of the New York Stock Exchange and Section 409A or Section 424 of
the Code, as applicable. The exercise price of any Stock Option will be subject
to adjustment in accordance with the provisions of Article VIII hereof.
Section 2.3    Exercise of Stock Options.
(a)    Exercisability. Unless the Committee has determined or determines
otherwise, Stock Options shall be exercisable only to the extent the Participant
is vested therein, subject to any restrictions that the Committee shall
determine and specify in the applicable Agreement (or any employment agreement
applicable to the Participant). The Committee shall establish the vesting
schedule applicable to Stock Options, which vesting schedule shall specify the
period of time and the increments in which a Participant shall vest in the Stock
Options and/or any applicable Performance Goals, subject to any restrictions
that the Committee shall determine. The Committee may, in its discretion,
accelerate the time at which a Participant vests in his or her Stock Options.
(b)    Option Period. For each Stock Option granted, the Committee shall specify
the period during which the Stock Option may be exercised; provided, however,
that no Stock Option shall be exercisable after the tenth anniversary of the
Date of Grant. If the period of a Stock Option’s exercisability determined in
accordance with the preceding sentence ends on a day that is not a Trading Day,
the Stock Option may be exercised up to and including the last Trading Day
before such date.

9

--------------------------------------------------------------------------------



(c)    Exercise in the Event of Termination of Service – Employees and
Consultants.
(i)    Termination Other than for Cause; Termination due to Retirement, Death or
Permanent Disability. Except as otherwise provided in this Section 2.3(c) or as
the Committee has determined or determines otherwise, the following shall apply:
(A)    subject to clauses (B), (C), and (D) below, if an Employee’s or a
Consultant’s Service ceases by reason of his or her voluntary termination or
termination by the Company or any of its Subsidiaries other than for Cause, his
or her Outstanding Stock Options may be exercised to the extent then exercisable
until the earlier of six months after the date of such termination or the
expiration of the term of such Outstanding Stock Options;
(B)    if an Employee’s Service ceases by reason of his or her Retirement, his
or her Outstanding Stock Options may be exercised to the extent exercisable on
the date of Retirement until the expiration of the term of such Outstanding
Stock Options;
(C)    if an Employee’s or a Consultant’s Service ceases by reason of his or her
Permanent Disability, his or her Outstanding Stock Options may be exercised to
the extent then exercisable until the earlier of three years after such date or
the expiration of the term of such Outstanding Stock Options; or
(D)    if an Employee or a Consultant dies, his or her Outstanding Stock Options
may be exercised to the extent exercisable at the date of death by (i) his or
her beneficiary, if the Company has adopted procedures whereby Participants may
designate a beneficiary and the Participant has done so, or (ii) if the Company
has not adopted such procedures or the Participant has not designated a
beneficiary, by the person or persons who acquired the right to exercise such
Outstanding Stock Options by will or the laws of descent and distribution, in
either such case until the earlier of two years after the date of death or the
expiration of the term of such Outstanding Stock Options.
Except as otherwise provided in this Section 2.3(c) or as the Committee has
determined or determines otherwise, upon the occurrence of an event described in
clause (A), (B), (C) or (D) of this Section 2.3(c), all rights with respect to
Stock Options that are not vested as of such event will be relinquished.
(ii)    Termination for Cause. If an Employee’s or a Consultant’s Service ends
due to a Termination for Cause then, unless the Committee in its discretion
determines otherwise, all Outstanding Stock Options, whether or not then vested,
shall terminate effective as of the date of such termination.
(d)    Exercise in the Event of Termination of Service – Directors.
(i)    Termination Other than for Cause; Termination due to Death or Permanent
Disability. Except as otherwise provided in this Section 2.3(d) or as the Board
or Director Grant Committee has determined or determines otherwise, the
following shall apply:
(A)    subject to clauses (B) and (C) below, if a Director’s Service ceases by
reason of his or her voluntary termination or termination by the Company or any
of its Subsidiaries other than for Cause (which, for avoidance of doubt, shall
include the Director not being re-elected to the Board), his or her Outstanding
Stock Options may be exercised to the extent then exercisable until the earlier
of six months after the date of such termination or the expiration of the term
of such Outstanding Stock Options;
(B)    if a Director’s Service ceases by reason of his or her Permanent
Disability, his or her Outstanding Stock Options may be exercised to the extent
then exercisable until the earlier of three years after such date or the
expiration of the term of such Outstanding Stock Options; or
(C)    if a Director dies, his or her Outstanding Stock Options may be exercised
to the extent exercisable at the date of death by (i) his or her beneficiary, if
the Company has adopted procedures whereby Directors may designate a beneficiary
and the Director has done so, or (ii) if the Company has not adopted such
procedures or the Director has not designated a beneficiary, by the person or
persons who

10

--------------------------------------------------------------------------------



acquired the right to exercise such Outstanding Stock Options by will or the
laws of descent and distribution, in either such case until the earlier of two
years after the date of death or the expiration of the term of such Outstanding
Stock Options.
Except as otherwise provided in this Section 2.3(d) or as the Board or Director
Grant Committee has determined or determines otherwise, upon the occurrence of
an event described in clause (A), (B) or (C) of this Section 2.3(d), all rights
with respect to Stock Options that are not vested as of such event will be
relinquished.
(ii)    Termination for Cause. If a Director’s Service ends due to a Termination
for Cause then, unless the Board or Director Grant Committee in its discretion
determines otherwise, all Outstanding Stock Options, whether or not then vested,
shall terminate effective as of the date of such termination.
Section 2.4    Payment of Purchase Price Upon Exercise.
Shares of Common Stock purchased through the exercise of a Stock Option shall be
paid for in full on or before the settlement date for the shares of Common Stock
delivered pursuant to the exercise of the Stock Option. Payment shall be made in
cash or, to the extent permitted in the discretion of the Committee, through
delivery or attestation of shares of Common Stock or other securities of the
Company designated by the Committee, in a combination of cash, shares or such
other securities or in any other form of valid consideration that is acceptable
to the Committee in its discretion. If the Agreement so provides, such exercise
price may also be paid in whole or in part using a net share settlement
procedure or through the withholding of shares subject to the Stock Option with
a value equal to the exercise price. In accordance with the rules and procedures
established by the Committee for this purpose, a Stock Option may also be
exercised through a “cashless exercise” procedure, involving a broker or dealer,
that affords Participants the opportunity to sell immediately some or all of the
shares underlying the exercised portion of the Stock Option in order to generate
sufficient cash to pay the exercise price of the Option.
Section 2.5    No Repricing of Stock Options.
The Committee may not Reprice any Stock Option without stockholder approval. As
used in this Section 2.5, “Reprice” means any of the following or any other
action that has the same effect at a time when its exercise price exceeds the
Fair Market Value of a share of Common Stock: (i) amending a Stock Option to
reduce its exercise price, (ii) canceling a Stock Option in exchange for a Stock
Option, Restricted Share, other equity award or cash, or (iii) taking any other
action that is treated as a repricing under GAAP, provided that nothing in this
Section 2.5 shall prevent the Committee from making adjustments pursuant to
Article VIII hereof.
ARTICLE III
PROVISIONS APPLICABLE TO STOCK APPRECIATION RIGHTS
Section 3.1    Stock Appreciation Rights.
The Committee may from time to time grant Stock Appreciation Rights to Eligible
Persons on the terms and conditions set forth in the Plan and on such other
terms and conditions as are not inconsistent with the purposes and provisions of
the Plan, as the Committee, in its discretion, may from time to time determine.
The Committee may grant Stock Appreciation Rights alone or in tandem with Stock
Options.
Section 3.2    Stock Appreciation Rights Granted In Tandem with Stock Options.
A Stock Appreciation Right granted in tandem with a Stock Option may be granted
either at the time of the grant of the Stock Option or by amendment at any time
prior to the exercise, expiration or termination of such Stock Option. The Stock
Appreciation Right shall be subject to the same terms and conditions as the
related Stock Option and shall be exercisable only at such times and to such
extent as the related Stock Option. A tandem Stock Appreciation Right shall
entitle the holder to surrender to the Company all or a portion of the related
Stock Option unexercised and receive from the Company in exchange therefor an
amount equal to the excess of the Fair Market Value of the shares of Common
Stock subject to such Stock Option, determined as of the day preceding the
surrender of such Stock Option, over the aggregate exercise price of the Stock
Option (or of the portion of the Stock

11

--------------------------------------------------------------------------------



Option so surrendered). Such amount shall be paid in cash, or in the discretion
of the Committee, in shares of Common Stock or other securities of the Company
designated by the Committee or in a combination of cash, shares of Common Stock
or such other securities.
Section 3.3    Stand-Alone Stock Appreciation Rights.
Stock Appreciation Rights granted alone (that is, not in tandem with Stock
Options) (“Stand-Alone SARs”) shall be subject to the provisions of this Section
3.3 and such other terms and conditions as the Committee shall establish at or
after the time of grant and set forth in the applicable Agreement.
(a)    Exercise Price. The Committee shall establish the per share exercise
price of each Stand-Alone SAR; provided that such exercise price shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the Date
of Grant. Notwithstanding the foregoing, the per share exercise price of a
Stand-Alone SAR that is a Substitute Award or an Adjusted Award may be less than
100% of the Fair Market Value of a share of Common Stock on the Date of Grant
provided that such substitution or adjustment complies with applicable laws and
regulations, including the listing requirements of the New York Stock Exchange
and Section 409A, as applicable. The exercise price of any Stand-Alone SAR will
be subject to adjustment in accordance with the provisions of Article VIII
hereof.
(b)    Exercisability of Stand-Alone SARs. Unless the Committee has determined
or determines otherwise, Stand-Alone SARs shall be exercisable only to the
extent the Participant is vested therein, subject to any restrictions that the
Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant). The Committee shall
establish the vesting schedule applicable to Stand-Alone SARs, which vesting
schedule shall specify the period of time and the increments in which a
Participant shall vest in the Stand-Alone SARs and/or any applicable Performance
Goals, subject to any restrictions that the Committee shall determine. The
Committee may, in its discretion, accelerate the time at which a Participant
vests in his or her Stand-Alone SARs.
(c)    Period of Exercise. For each Stand-Alone SAR granted, the Committee shall
specify the period during which the Stand-Alone SAR may be exercised; provided,
however, that no Stand-Alone SAR shall be exercisable after the tenth
anniversary of the Date of Grant. If the period of a Stand-Alone SAR’s
exercisability determined in accordance with the preceding sentence ends on a
day that is not a Trading Day, the Stand-Alone SAR may be exercised up to and
including the last Trading Day before such date.
(d)    Exercise in the Event of Termination of Service. Unless the Committee has
determined or determines otherwise, in the event that (i) the Participant’s
Service ceases by reason of the voluntary termination by the Participant or the
termination by the Company or any of its Subsidiaries other than for Cause, (ii)
the Participant’s Service ceases by reason of the Participant’s Retirement,
(iii) the Permanent Disability of the Participant occurs, (iv) a Participant
dies during a period during which his Stand-Alone SARs could have been exercised
by him, or (v) the Participant’s Service with the Company or any of its
Subsidiaries ends due to a Termination for Cause, then, in each of the foregoing
cases (i) through (v), the Participant’s Stand-Alone SARs may be exercised to
the extent that, and for the period during which, Stock Options awarded to the
Participant would be exercisable pursuant to Section 2.3(c) or 2.3(d), as
applicable.
(e)    No Repricing of Stand-Alone SARs. The Committee may not Reprice any
Stand-Alone SAR without stockholder approval. As used in this Section 3.3(e),
“Reprice” means any of the following or any other action that has the same
effect at a time when its exercise price exceeds the Fair Market Value of a
share of Common Stock: (i) amending a Stand-Alone SAR to reduce its exercise
price, (ii) canceling a Stand-Alone SAR in exchange for a Stand-Alone SAR,
Restricted Share, other equity award or cash, or (iii) taking any other action
that is treated as a repricing under GAAP, provided that nothing in this Section
3.3(e) shall prevent the Committee from making adjustments pursuant to Article
VIII hereof.
ARTICLE IV
PROVISIONS APPLICABLE TO RESTRICTED SHARES
Section 4.1    Grants of Restricted Shares.

12

--------------------------------------------------------------------------------



The Committee may from time to time grant Restricted Shares to Eligible Persons
on the terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan,
as the Committee, in its discretion, may from time to time determine.
Section 4.2    Vesting.
The Committee shall establish the vesting schedule applicable to Restricted
Shares granted hereunder, which vesting schedule shall specify the period of
time, the increments in which a Participant shall vest in the Restricted Shares
and/or any applicable Performance Goals, subject to any restrictions that the
Committee shall determine and specify in the applicable Agreement.
Section 4.3    Rights and Restrictions Governing Restricted Shares.
The Participant shall have all rights of a holder as to Restricted Shares
granted hereunder, including, to the extent applicable, the right to receive
dividends and to vote; provided, however, that unless the Committee has
determined or determines otherwise: (a) the Participant shall not be registered
on the books and records of the Company as a stockholder until such shares have
vested; and (b) none of the Restricted Shares may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of until such shares have
vested. The Committee may make any dividend payments subject to vesting,
deferral, restrictions on transfer or other conditions; any such terms and
conditions applicable to dividend payments will be set forth in the applicable
Agreement.
Section 4.4    Acceleration of Vesting and Removal of Restrictions.
Any other provision of the Plan to the contrary notwithstanding, the Committee,
in its discretion, may at any time accelerate the date or dates on which
Restricted Shares vest. Also, the Committee may, in its discretion, remove any
other restrictions on Restricted Shares whenever it may determine that, by
reason of changes in applicable law, the rules of any stock exchange on which
the Common Stock is listed or other changes in circumstances arising after the
Date of Grant, such action is appropriate.
Section 4.5    Delivery of Restricted Shares.
On the date on which Restricted Shares vest, all restrictions contained in the
Agreement covering such Restricted Shares and in the Plan shall lapse.
Restricted Shares awarded hereunder may be evidenced in such manner as the
Committee in its discretion shall deem appropriate, including, without
limitation, book-entry registration or issuance of one or more stock
certificates. If stock certificates are issued, such certificates shall be
delivered to the Participant or such certificates shall be credited to a
brokerage account if the Participant so directs; provided, however, that such
certificates shall bear such legends as the Committee, in its discretion, may
determine to be necessary or advisable in order to comply with applicable
federal or state securities laws.
Section 4.6    Termination of Service.
Unless the Committee has determined or determines otherwise, if the
Participant’s Service terminates for any reason (including, without limitation,
by reason of voluntary termination by the Participant, termination by the
Company or any of its Subsidiaries other than for Cause, Termination for Cause,
the Participant’s Retirement, or the Participant’s death or Permanent
Disability) prior to the date or dates on which Restricted Shares vest, the
Participant shall forfeit all unvested Restricted Shares as of the date of such
event.
Section 4.7    Grants of Unrestricted Shares.
The Committee may from time to time, in its discretion, make Awards of
unrestricted shares of Common Stock to Eligible Persons.

13

--------------------------------------------------------------------------------



ARTICLE V
PROVISIONS APPLICABLE TO RESTRICTED SHARE UNITS
Section 5.1    Grants of Restricted Share Units.
The Committee may from time to time grant Restricted Share Units to Eligible
Persons on the terms and conditions set forth in the Plan and on such other
terms and conditions as are not inconsistent with the purposes and provisions of
the Plan as the Committee, in its discretion, may from time to time determine.
Each Restricted Share Unit shall correspond to one share of Common Stock.
Section 5.2    Vesting.
The Committee shall establish the vesting schedule applicable to Restricted
Share Units granted hereunder, which vesting schedule shall specify the period
of time and the increments in which a Participant shall vest in the Restricted
Share Units and/or any applicable Performance Goals, subject to any restrictions
that the Committee shall determine and specify in the applicable Agreement.
Section 5.3    Acceleration of Vesting.
Any other provision of the Plan to the contrary notwithstanding, the Committee,
in its discretion, may at any time accelerate the date or dates on which
Restricted Share Units vest.
Section 5.4    Settlement of Restricted Share Units.
Upon vesting or such later date as the Committee may determine (in accordance
with the requirements of, or an exemption from, Section 409A), Restricted Share
Units will be settled, at the discretion of the Committee, in shares of Common
Stock, in cash equal to the Fair Market Value of the shares subject to such
Restricted Share Units, in other securities of the Company designated by the
Committee or in a combination of cash, shares of Common Stock or such other
securities. Shares of Common Stock delivered in settlement of Restricted Share
Units may be evidenced in such manner as the Committee in its discretion shall
deem appropriate, including, without limitation, book-entry registration or
issuance of one or more stock certificates. If stock certificates are issued,
such certificates shall be delivered to the Participant or such certificates
shall be credited to a brokerage account if the Participant so directs;
provided, however, that such certificates shall bear such legends as the
Committee, in its discretion, may determine to be necessary or advisable in
order to comply with applicable federal or state securities laws.
Section 5.5    Termination of Service.
Unless the Committee has determined or determines otherwise, if the
Participant’s Service terminates for any reason (including without limitation by
reason of voluntary termination by the Participant, termination by the Company
or any of its Subsidiaries other than for Cause, Termination for Cause, the
Participant’s Retirement, or the Participant’s death or Permanent Disability)
prior to the date or dates on which Restricted Share Units vest, the Participant
shall forfeit all unvested Restricted Share Units as of the date of such event.
ARTICLE VI
PERFORMANCE AWARDS
Section 6.1    Grants of Performance Awards.
The Committee may from time to time grant Awards which constitute Performance
Awards to Eligible Persons on the terms and conditions set forth in the Plan and
on such other terms and conditions as are not inconsistent with the purposes and
provisions of the Plan, as the Committee, in its discretion, may from time to
time determine.
Section 6.2    Performance Metrics.
Unless the Committee has determined or determines otherwise, the grant, vesting,
payment, settlement and/or exercisability of Performance Awards shall be
conditioned, in whole or in part, on the attainment of one or more

14

--------------------------------------------------------------------------------



Performance Goals over a Performance Period. For any Performance Awards that are
intended to qualify for the Section 162(m) Exception, the relevant Performance
Goals shall be established by the Committee and shall relate to specified
amounts, targets or objectives related to one or more of the following metrics
(the “Section 162(m) Performance Metrics”): OIBDA; Operating Income; Free Cash
Flow; operational cash flow; Net Earnings; Net Earnings from Continuing
Operations; Earnings Per Share; EBITDA; Revenue; Net Revenue; net profit; net
income; funds from operations; adjusted funds from operations; total shareholder
return; share price; return on equity after tax; return on equity before tax;
return in excess of cost of capital; profit in excess of cost of capital; return
on assets; return on invested capital; return on capital employed; net operating
profit after tax; net operating profit before tax; operating margin; profit
margin; economic value added; expense or cost levels; bank debt or other
long-term or short-term public or private debt or other similar financial
obligation levels; or any combination thereof. For any Awards not intended to
qualify for the Section 162(m) Exception, the Committee may establish
Performance Goals related to one or more of the Section 162(m) Performance
Metrics and/or other performance metrics, which may include subjective metrics,
as it deems appropriate (together with the Section 162(m) Performance Metrics,
the “Performance Metrics”). The Performance Goals may be established in terms of
objectives that are related to the individual Participant or that are
Company-wide or related to a Subsidiary, division, department, region, function
or business unit and may be measured on an absolute or cumulative basis or on
the basis of percentage of improvement over time, and may be measured in terms
of Company performance (or performance of the applicable Subsidiary, division,
department, region, function or business unit) or measured relative to selected
reference companies or a market index.
Section 6.3    Termination of Service.
Except as otherwise provided in Section 2.3(c) or 2.3(d), 3.3(d), 4.6 or 5.5, as
applicable, the treatment of Performance Awards in the event of a Participant’s
termination of Service shall be set forth in the Agreement setting forth the
terms and conditions of the relevant Performance Awards.
Section 6.4    Discretion to Reduce Compensation.
The Committee retains the right to reduce (including to zero) any Award such
that the amount of the Award is less than the maximum amount that could be paid
based on the degree to which the Performance Goals related to such Award were
attained. The Committee may not increase the amount of any Award for which
compliance with the Section 162(m) Exception is required in order to ensure the
deductibility of all or a portion of such Award above the maximum amount that
could be paid based on the degree to which the Performance Goals related to such
Award were attained.
Section 6.5    Adjustment of Calculation of Performance Goals.
(a)    Section 162(m) Performance Awards. With respect to any Performance Award
intended to qualify for the Section 162(m) Exception, the Committee shall
specify, in a manner that satisfies the requirements of the Section 162(m)
Exception, whether the calculation of the Performance Goals applicable to such
Performance Award shall be adjusted or modified in order to reflect any
recapitalization, reorganization, stock split or dividend, merger, acquisition,
divestiture, consolidation, split-up, spin-off, split-off, combination,
liquidation, dissolution, sale of assets or other similar corporate transaction
or event, or to exclude the effect of any “extraordinary items” under GAAP,
including, without limitation, any changes in accounting standards, and/or to
reflect any other item or event determined by the Committee in its discretion.
(b)    Other Performance Awards. To the extent that compliance with the Section
162(m) Exception is not required in order to ensure the deductibility of any
Performance Award, the Committee, in its discretion, may make any of the
foregoing adjustments or modifications and may make such other adjustments or
modifications as it determines in its discretion to be appropriate to reflect
other extraordinary events or circumstances that occur and that have the effect,
as determined by the Committee, of distorting the applicable Performance Goals.
(c)    General. Adjustments or modifications authorized by this Section 6.5
shall be made as determined by the Committee to the extent necessary to prevent
reduction or enlargement of the Participant’s rights with respect to the

15

--------------------------------------------------------------------------------



Participant’s Performance Awards. All determinations that the Committee makes
pursuant to this Section 6.5 shall be conclusive and binding on all persons for
all purposes.
ARTICLE VII
DIVIDENDS, DIVIDEND EQUIVALENTS AND OTHER AWARDS
Section 7.1    Dividends and Dividend Equivalents.
The Committee shall have the authority to specify whether the recipient of an
Award other than a Stock Option or Stock Appreciation Right (including, without
limitation, any Award deferred pursuant to Article IX) is entitled to receive,
currently or on a deferred basis, interest or dividends or Dividend Equivalents
with respect to the number of shares of Common Stock covered by such Award, and
the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional shares of Common Stock or otherwise reinvested
and/or shall be subject to the same terms and conditions (including vesting and
forfeiture provisions) as the related Award. Notwithstanding the foregoing,
reinvestment of dividends or Dividend Equivalents in additional shares of Common
Stock shall only be permissible if sufficient shares of Common Stock are
available under Section 1.5 for such reinvestment or payment (taking into
account then-outstanding Awards). If sufficient shares of Common Stock are not
available for such reinvestment or payment, such reinvestment or payment shall
be made in the form of a grant of Restricted Share Units equal in number to the
shares of Common Stock that would have been obtained by such payment or
reinvestment, the terms of which Restricted Share Units shall provide for
settlement in cash and for Dividend Equivalent reinvestment in further
Restricted Share Units on the terms contemplated by this Section 7.1.
Section 7.2    Other Awards.
The Committee shall have the authority to grant other equity-based or
equity-related awards or cash payments, which may be based on one or more
criteria determined by the Committee, under the Plan that are consistent with
the purpose of the Plan and the interests of the Company. Other Awards may be
granted in tandem with, or independent of, Awards granted under the Plan.
Section 7.3    Substitute Awards and Adjusted Awards.
Notwithstanding any terms or conditions of the Plan to the contrary, (i)
Substitute Awards may have substantially the same terms and conditions,
including without limitation provisions relating to vesting, exercise periods,
expiration, payment, forfeiture, and the consequences of termination of Service,
as the awards that they replace, as determined by the Committee in its sole
discretion, and (ii) Adjusted Awards shall have substantially the same terms and
conditions, including without limitation provisions relating to vesting,
exercise periods, expiration, payment, forfeiture, and the consequences of
termination of Service, as the awards that they replace which were granted under
a CBS Stock Plan.
ARTICLE VIII
EFFECT OF CERTAIN CORPORATE CHANGES
Section 8.1    Adjustments.
(a)    In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, disposition for consideration of the
Company’s direct or indirect ownership of a Subsidiary or Affiliate (including
by reason of a Disaffiliation), or similar event affecting the Company or any of
its Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board
may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to (i) the aggregate number and kind of shares of
Common Stock or other securities reserved for issuance and delivery under this
Plan, (ii) the various maximum limitations set forth in Sections 1.5, 1.6 and
1.7 with respect to certain types of Awards and upon the grants to individuals
of certain types of Awards, (iii) the number and kind of shares of Common Stock
or other securities subject to outstanding Awards; and (iv) the exercise price
of outstanding Awards.
(b)    In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company, or a Disaffiliation, separation
or spin-

16

--------------------------------------------------------------------------------



off, in each case without consideration, or other extraordinary dividend of cash
or other property to the Company’s stockholders (each, a “Share Change”), the
Committee or the Board shall make such substitutions or adjustments as it deems
appropriate and equitable to (i) the aggregate number and kind of shares of
Common Stock or other securities reserved for issuance and delivery under this
Plan, (ii) the various maximum limitations set forth in Sections 1.5, 1.6 and
1.7 upon certain types of Awards and upon the grants to individuals of certain
types of Awards, (iii) the number and kind of shares of Common Stock or other
securities subject to outstanding Awards; and (iv) the exercise price of
outstanding Awards.
(c)    In the case of a Corporate Transaction, such adjustments may include,
without limitation, (i) the cancellation of outstanding Awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Committee or the Board
in its sole discretion (it being understood that in the case of a Corporate
Transaction with respect to which holders of Common Stock receive consideration
other than publicly traded equity securities of the ultimate surviving entity,
any such determination by the Committee or the Board that the value of a Stock
Option or Stock Appreciation Right shall for this purpose be deemed to equal the
excess, if any, of the value of the consideration being paid for each share of
Common Stock pursuant to such Corporate Transaction over the exercise price of
such Stock Option or Stock Appreciation Right shall conclusively be deemed
valid); (ii) the substitution of other property (including, without limitation,
cash or other securities of the Company and securities of entities other than
the Company) for the shares of Common Stock subject to outstanding Awards; and
(iii) in connection with any Disaffiliation, arranging for the assumption of
Awards, or replacement of Awards with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary,
Affiliate, or division or by the entity that controls such Subsidiary,
Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company securities).
(d)    Any adjustments made pursuant to this Article VIII to Awards that are
considered “deferred compensation” within the meaning of Section 409A shall be
made in compliance with the requirements of Section 409A of the Code; and any
adjustments made pursuant to this Article VIII to Awards that are not considered
“deferred compensation” subject to Section 409A shall be made in such a manner
as to ensure that either the Awards, after such adjustments, remain exempt from
the application of Section 409A or will not result in the imposition of any
penalty taxes under Section 409A in respect of such Awards.
Section 8.2    Separation Agreement.
For the avoidance of doubt, the transactions contemplated by the Separation
Agreement shall not give rise to an adjustment of Awards under this Article
VIII.
ARTICLE IX
DEFERRAL PROVISIONS
The Committee may establish procedures pursuant to which the payment of any
Award may be deferred. To the extent an Award or any deferral of the payment of
any Award constitutes a deferral of compensation subject to Section 409A, the
Committee shall set forth in writing (which may be in electronic form), on or
before the date the applicable deferral election is required to be irrevocable
in order to meet the requirements of Section 409A, the conditions under which
such election may be made. The Company’s obligation to pay deferred Awards
pursuant to this Article IX shall be reflected on its books as a general,
unsecured and unfunded obligation, and the rights of a Participant or his or her
designated beneficiary to receive payments from the Company as a result of a
deferral made pursuant to this Article IX are solely those of a general,
unsecured creditor. The Company shall not be required to create a trust or
otherwise set aside assets in respect of its obligations hereunder, and a
Participant or designated beneficiary shall have no interest whatsoever, vested
or contingent, in any particular assets of the Company.

17

--------------------------------------------------------------------------------



ARTICLE X
MISCELLANEOUS
Section 10.1    No Rights to Awards or Continued Service.
Nothing in the Plan or in any Agreement, nor the grant of any Award under the
Plan, shall confer upon any individual any right to be employed or engaged by or
to continue in the Service of the Company or any Subsidiary, or to be entitled
to any remuneration or benefits not set forth in the Plan or such Agreement,
including the right to receive any future Awards under the Plan or any other
plan of the Company or any Subsidiary or interfere with or limit the right of
the Company or any Subsidiary to modify the terms of or terminate such
individual’s Service at any time for any reason.
Section 10.2    Restriction on Transfer.
The rights of a Participant with respect to any Award shall be exercisable
during the Participant’s lifetime only by the Participant and shall not be
transferable by the Participant to whom such Award is granted, except by will or
the laws of descent and distribution, provided that the Committee may permit
other transferability, subject to any conditions and limitations that it may, in
its discretion, impose.
Section 10.3    Foreign Awards and Rights.
Notwithstanding any provision of the Plan to the contrary, to comply with
securities, exchange control, labor, tax or other applicable laws, rules or
regulations in countries outside of the United States in which the Company and
its Subsidiaries operate or have Employees, Consultants or directors, and/or for
the purpose of taking advantage of tax favorable treatment for Awards granted to
Participants in such countries, the Committee, in its sole discretion, shall
have the power and authority to (i) amend or modify the terms and conditions of
any Award granted to a Participant; (ii) establish, adopt, interpret, or revise
any rules and procedures to the extent such actions may be necessary or
advisable, including adoption of rules, procedures or sub-plans applicable to
particular Subsidiaries or Participants residing in particular locations;
provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Sections 1.5, 1.6 and 1.7 hereof or otherwise
require shareholder approval; and (iii) take any action, before or after an
Award is made, that it deems advisable to obtain approval or comply with any
necessary local governmental regulatory exemptions or approvals. Without
limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules, procedures and sub-plans with provisions that limit
or modify rights on eligibility to receive an Award under the Plan or on
termination of Service, available methods of exercise or settlement of an Award,
payment of Tax-Related Items, the shifting of employer tax liability to the
Participant, tax withholding procedures, restrictions on the sale of shares of
Common Stock of the Company, and on the handling of any stock certificates or
other indicia of ownership. The Committee may also adopt sub-plans to the Plan
intended to allow the Company to grant tax-qualified Awards in a particular
jurisdiction and, as part of such sub-plan, may modify Article VIII of the Plan
to the extent necessary to comply with the tax requirements of the jurisdiction.
Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate the U.S. Securities Act of
1933, as amended, the Exchange Act, the Code, any securities law or governing
statute.
Section 10.4    Taxes.
The Company or any Subsidiary shall have the authority and right to deduct or
withhold or require a Participant to remit to the Company or any Subsidiary, an
amount sufficient to satisfy Tax-Related Items with respect to any taxable event
concerning a Participant arising as a result of the Plan or to take such other
action as may be necessary in the opinion of the Company or a Subsidiary, as
appropriate, to satisfy withholding obligations for the payment of Tax-Related
Items, including but not limited to (i) withholding from the Participant’s wages
or other cash compensation; (ii) withholding from the proceeds for the sale of
shares of Common Stock of the Company underlying the Award either through a
voluntary sale or a mandatory sale arranged by the Company on the Participant’s
behalf; (iii) withholding taxes through a net share settlement procedure or
through a “cashless exercise” procedure as described in Section 2.4; or (iv) in
the Committee’s sole discretion and in satisfaction of the foregoing requirement
withhold shares of Common Stock of the Company otherwise issuable under an Award
(or allow the

18

--------------------------------------------------------------------------------



return of shares of Common Stock) having a Fair Market Value equal to the sums
required to be withheld. To avoid negative accounting treatment, the number of
shares of Common Stock of the Company which may be withheld with respect to the
issuance, vesting, exercise or payment of any Award or which may be repurchased
from the Participant of such Award in order to satisfy the Participant’s
Tax-Related Items liabilities with respect to the issuance, vesting, exercise or
payment of the Award may be limited to the number of shares of Common Stock
which have a Fair Market Value on the date of withholding or repurchase equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates or other applicable minimum withholding rates. No shares of
Common Stock of the Company shall be delivered hereunder to any Participant or
other person until the Participant or such other person has made arrangements
acceptable to the Company for the satisfaction of the Tax-Related Items
withholding obligations with respect to any taxable event concerning the
Participant or such other person arising as a result of the Plan. To the extent
permitted by the Committee, any Participant who makes an election under Section
83(b) of the Code to have his or her Award taxed in accordance with such
election must give notice to the Company of such election immediately upon
making a valid election in accordance with the rules and regulations of the
Code. Any such election must be made in accordance with the rules and
regulations of the Code.
Section 10.5    Stockholder Rights.
No Award under the Plan shall entitle a Participant or a Participant’s
beneficiary, estate or permitted transferee to any rights of a holder of the
shares of Common Stock of the Company subject to any Award until the
Participant, the Participant’s beneficiary or estate or the permitted transferee
is registered on the books and records of the Company as a stockholder with
respect to such shares (or, where shares are permitted to be held in “street”
name by a broker designated by a Participant or a Participant’s beneficiary,
estate or permitted transferee, until such broker has been so registered).
Section 10.6    No Restriction on Right of Company to Effect Corporate Changes.
The Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any delivery of
stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stock whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
Section 10.7    Source of Payments.
It is intended that this Plan constitute an “unfunded” plan for incentive and
deferred compensation. Accordingly, the general funds of the Company shall be
the sole source of cash settlements of Awards under the Plan and the Company
shall not have any obligation to establish any separate fund or trust or other
segregation of assets to provide for payments under the Plan. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and a Participant or any other person. To the extent a person
acquires any rights to receive payments hereunder from the Company, such rights
shall be no greater than those of an unsecured creditor. Notwithstanding the
foregoing, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under this Plan to deliver Common
Stock or make payments; provided, however, that unless the Committee otherwise
determines, the existence of such trusts or other arrangements shall be
consistent with the “unfunded” status of this Plan.
Section 10.8    Exercise Periods Following Termination of Service.
For the purposes of determining the dates on which Awards may be exercised
following a termination of Service or following death or Permanent Disability of
a Participant, the day following the date of such event shall be the first day
of the exercise period and the Award may be exercised up to and including the
last Trading Day falling within the exercise period. Thus, if the last day of
the exercise period is not a Trading Day, the last date an Award may be
exercised is the last Trading Day before the end of the exercise period.

19

--------------------------------------------------------------------------------



Section 10.9    Breach of Agreements.
The Committee may include in any Agreement a provision authorizing the Company
to recover from a Participant Awards and/or amounts realized upon exercise,
payment or settlement, as the case may be, of Awards made under the Plan in such
circumstances as the Committee may prescribe in its discretion.
Section 10.10    Service with Subsidiary.
Unless the Committee has determined or determines otherwise, the Service of a
Participant who works for a Subsidiary shall terminate, for Plan purposes, on
the date on which the Participant’s employing company ceases to be a Subsidiary.
Section 10.11    Section 409A.
The intent of the parties is that payments and the settlement of Awards under
the Plan comply with Section 409A and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted to be in compliance therewith. Each
payment under any Award that constitutes non-qualified deferred compensation
subject to Section 409A shall be treated as a separate payment for purposes of
Section 409A. In no event may a Participant, directly or indirectly, designate
the calendar year of any payment to be made under any Award that constitutes
non-qualified deferred compensation subject to Section 409A except in accordance
with Section 409A.
Notwithstanding anything herein to the contrary, if a Participant is deemed on
the date of his or her “separation from service” (as determined by the Company
pursuant to Section 409A) to be one of the Company’s “specified employees” (as
determined by the Company pursuant to Section 409A), and any portion of the
Participant’s Awards that constitutes deferred compensation within the meaning
of Section 409A is scheduled to be paid or settled, as the case may be, upon the
Participant’s separation from service or during the six-month period thereafter,
then such payment or settlement, as the case may be, shall not occur prior to
the earlier of (i) the six-month anniversary of the date of the Participant’s
separation from service or (ii) the date of the Participant’s death (the “Delay
Period”). All payments and settlements delayed pursuant to this Section 10.11
shall be paid or settled, as the case may be, within 30 days following the end
of the Delay Period, less any applicable withholdings, and any remaining
payments and settlements regularly scheduled to occur after the end of the Delay
Period shall be paid or distributed in accordance with the payment or settlement
schedule specified for them. In no event shall the Company or any of its
Subsidiaries be liable for any tax, interest or penalties that may be imposed on
a Participant by Section 409A or any damages for failing to comply with Section
409A.
Section 10.12    Non-Exempt Employees.
Unless otherwise determined by the Committee, no Option or SAR shall be granted
to any Employee who is a “non-exempt employee” for purposes of the Fair Labor
Standards Act of 1938, as amended, which is first exercisable for any shares of
Stock within six months following the date of grant of the Option or SAR
(although the Award may vest prior to such date). The foregoing provision is
intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay, and the provisions of this Section 10.12 will
apply to all such applicable Awards and are hereby incorporated by reference
into such Agreements.
Section 10.13    Electronic Delivery.
Any reference herein to a written agreement or document will include any
agreement or document delivered electronically, filed publicly at www.sec.gov
(or any successor website thereto) and/or posted on a website specified by the
Company that the Participant is permitted to access.
Section 10.14    Exchange Rates.
Neither the Company nor any Subsidiary shall be liable to a Participant for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the

20

--------------------------------------------------------------------------------



Participant’s Award or of any amounts due to the Participant pursuant to the
settlement of the Award or, if applicable, the subsequent sale of any shares of
Common Stock acquired upon settlement.
Section 10.15    Third-Party Administration.
In connection with a Participant’s participation in the Plan, the Company may
use the services of a third-party administrator, including a brokerage firm
administrator, and the Company may provide this third-party administrator with
personal information about a Participant, including his or her name, social
security or other tax identification number and address, as well as the details
of each Award, and this third-party administrator may provide information to the
Company and its Subsidiaries concerning the exercise of a Participant’s rights
and account data as it relates to the administration of Awards granted under the
Plan.
Section 10.16    Registration Restrictions.
A Stock Option or Stand-Alone SAR shall not be exercisable, no transfer of
shares of Common Stock shall be made to any Participant with respect to any
Award, and any attempt to exercise a Stock Option or Stand-Alone SAR to transfer
any such shares with respect to any Award shall be void and of no effect, unless
and until (i) a registration statement under the Securities Act of 1933, as
amended, has been duly filed and declared effective pertaining to the shares of
Common Stock subject to such Award, and the shares of Common Stock subject to
such Award have been duly qualified under applicable federal or state securities
or blue sky laws or (ii) the Committee, in its discretion, determines, or the
Participant, upon the request of the Committee, provides an opinion of counsel
satisfactory to the Committee that such registration or qualification is not
required. Without limiting the foregoing, if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock subject to such Award is required under any federal
or state law or on any securities exchange or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, delivery or purchase of such shares pursuant to the exercise of
an Award, such Award shall not be exercised or settled in whole or in part
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.
ARTICLE XI
AMENDMENT AND TERMINATION
The Board may alter, amend, suspend or terminate the Plan at any time, in whole
or in part; provided, however, that no alteration or amendment will be effective
without stockholder approval if such approval is required by law or under the
rules of the New York Stock Exchange or other principal stock exchange on which
the Common Stock is listed. No alteration, amendment, suspension or termination
of the Plan may, without the consent of the Participant to whom an Award has
been made, materially adversely affect the rights of such Participant in such
Award.
Notwithstanding the foregoing or any provision herein to the contrary, the
Committee shall have broad authority to amend the Plan or any outstanding Award
under the Plan without the approval of the Participant to the extent the
Committee deems necessary or appropriate (i) to comply with, or take into
account changes in, applicable tax laws, securities laws, accounting rules and
other applicable laws, rules and regulations; or (ii) to avoid adverse tax
consequences to any person under Section 409A with respect to any Award, even if
such amendment would otherwise be detrimental to such person.
ARTICLE XII
INTERPRETATION
Section 12.1    Governmental Regulations.
The Plan, and all Awards hereunder, shall be subject to all applicable rules and
regulations of governmental or other authorities, including, without limitation,
any rules or regulations promulgated under or issued pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

21

--------------------------------------------------------------------------------



Section 12.2    Headings.
The headings of articles and sections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of the
Plan.
Section 12.3    REIT Status.
To the extent that the Company is a REIT, (a) the Plan shall be interpreted and
construed in a manner consistent with the Company’s status as a REIT; and (b) no
award shall be granted or awarded, and with respect to any award granted under
the Plan, such award shall not vest, be exercisable or be settled (i) to the
extent that the grant, vesting, exercise or settlement could cause the
Participant or any other person to be in violation of the capital stock
ownership limit or aggregate capital stock ownership limit prescribed by the
Company’s Articles of Incorporation, as amended from time to time, or (ii) if,
in the discretion of the Committee, the grant, vesting, exercise or settlement
of the award could impair the Company’s status as a REIT.
Section 12.4    Governing Law.
The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Maryland.
ARTICLE XIII
EFFECTIVE DATE AND EXPIRATION DATE
Section 13.1    Effective Date.
The Plan first became effective as of March 27, 2014 (the “Effective Date”). The
terms of the Plan as amended and restated were adopted by the Board on February
19, 2015 (the “Adoption Date”), contingent upon approval by the Company’s
stockholders at the 2015 Annual Meeting of Stockholders.
Section 13.2    Final Date for Awards.
Unless previously terminated pursuant to Article XI, the Plan shall expire at
midnight on the day prior to the tenth anniversary of the Effective Date (the
“Expiration Date”), and no further Awards may be granted under the Plan on or
after such date. The Expiration Date will not affect the operation of the terms
of the Plan or the Company’s and Participants’ rights and obligations with
respect to Awards granted on or prior to the Expiration Date.

22